
	
		I
		111th CONGRESS
		2d Session
		H. R. 5944
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Bishop of New
			 York (for himself, Mr.
			 LaTourette, Mr. Critz, and
			 Mr. Filner) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Family and Medical Leave Act of 1993 to
		  clarify the eligibility requirements with respect to railroad Hours of Service
		  employees.
	
	
		1.Short titleThis Act may be cited as the
			 Railroad Hours of Service Employees
			 Technical Corrections Act.
		2.Leave requirement
			 for railroad hours of service employees
			(a)Inclusion of
			 railroad hours of service employeesSection 101(2) of the Family and Medical
			 Leave Act of 1993 (29 U.S.C. 2611(2)) is amended by adding at the end the
			 following:
				
					(E)Railroad hours
				of service employees
						(i)DeterminationFor purposes of determining whether a
				railroad employee who is subject to the hours of service laws under chapter 211
				of title 49, United States Code, meets the hours of service requirement
				specified in subparagraph (A)(ii), the employee will be considered to meet the
				requirement if—
							(I)the employee has worked or been paid for
				not less than 60 percent of the applicable total guarantee, or the equivalent,
				for the previous 12-month period, for or by the employer with respect to whom
				leave is requested under section 102; and
							(II)the employee has worked or been paid for
				not less than 504 hours (not counting personal commute time or time spent on
				vacation leave or medical or sick leave) during the previous 12-month period,
				for or by that employer.
							(ii)FileEach employer of an employee described in
				clause (i) shall maintain on file with the Secretary (in accordance with such
				regulations as the Secretary may prescribe) information specifying the
				applicable guarantee with respect to each category of employee to which such
				guarantee applies.
						(iii)DefinitionIn this subparagraph, the term
				applicable guarantee means—
							(I)for an employee described in clause (i)
				other than an employee on reserve status, the minimum number of hours for which
				an employer has agreed to schedule such employee for any given period;
				and
							(II)for an employee described in clause (i) who
				is on reserve status, the number of hours for which an employer has agreed to
				pay such employee on reserve status for any given period,
							as
				established in the applicable collective bargaining agreement or, if none
				exists, in the employer’s
				policies..
			(b)Calculation of
			 leave for railroad hours of service employeesSection 102(a) of the Family and Medical
			 Leave Act of 1993 (29 U.S.C. 2612(a)) is amended by adding at the end the
			 following:
				
					(5)Calculation of
				leave for railroad hours of service employeesThe Secretary may provide, by regulation, a
				method for calculating the leave described in paragraph (1) with respect to
				employees described in section
				101(2)(E).
					.
			
